DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/25/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 11,322,966 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-2 (labeled pages 8-9) in the Applicant Arguments/Remarks Made in an Amendment filed 8/25/22, the Terminal Disclaimer filed and approved on 8/25/22, the interview summary for the interview held on 8/11/22, and the claim language below.  Please note that the prior statutory type double patenting in the office action filed 7/11/22 was overcome by the claim amendments, and any resulting non-statutory double patenting rejection with the same reference has been addressed by the approved terminal disclaimer.
Claim 1 recites an apparatus, comprising: a set of battery modules, wherein the set of battery modules is configured to collectively receive or output power at a first voltage; a plurality of module-level battery management systems, each of the plurality of module-level battery management systems configured to implement a plurality of module-level battery management functions for a respective battery module of the set of battery modules; a power converter coupled with the set of battery modules and configured to convert between the first voltage and a second voltage different than the first voltage, wherein the power converter comprises one or more switches; and a controller configured to: receive signaling from each of the plurality of module-level battery management systems; control the one or more switches of the power converter based at least in part on the signaling received from each of the plurality of module-level battery management systems; and implement a plurality of set-level battery management functions for the set of battery modules based at least in part on the signaling received from each of the plurality of module-level battery management systems.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859                                                                                                                                                                                                        
/EDWARD TSO/Primary Examiner, Art Unit 2859